The judgment of the court was pronounced by
Slidell, J.
The defendant is sued as endorser of a promissory note, and the case turns upon the question of notice. At the time of the protest the defendant lived in the parish of St. Mary, and Franklin was the post-office nearest to his residence. The certificate of the notary declares,, “that the parties were duly notified óf the protest thereof by letteVs io them written and addressed, dated on the day of said protest, and served upon them respectively in the manner following, viz : by means of three written notices addressed to the drawer, J. Smith, and to the endorsers, James Campbell and James S. Norris, ail of the parish of St. Mary, Which three notices I have deposited in the post-office at St. Martinsville, and by leaving and furnishing the said cashier, Adrien Dumartrait, similar notices as those directed as aforesaid.” This certificate is insufficient to charge tire endorser. It does not show that the notice was addressed to any place. It certifies that the drawer and endorsers were “ all of the parish of St. Mary,”'but we are not permitted to infer from this that the notices were addressed “ parish of St..Mary.” In the absence of a statement of place, in the address of the letter, it would remain in the post-office at St. Martinsville, instead of being transmitted to Frankliii ; in other words, it would not reach tlie endorser. Judgment affirmed.